Citation Nr: 1751181	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-09 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for glaucoma, to include as secondary to a service-connected skin disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims were remanded in June 2016, and for reasons detailed below, additional development is necessary.  

The Veteran appeared at a Videoconference hearing in November 2015.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims were remanded in June 2016 so that comprehensive VA examinations addressing etiology of the claimed conditions could be afforded.  The Veteran was scheduled for examinations in April 2017, and he did not report at the scheduled time.  In September 2017, the Veteran stated that he was out of town at the time of the examinations, and asked that they be rescheduled.  A review of the record indicates that the RO made some effort to reschedule at least one of the examinations; however, the appeal was nonetheless certified to the Board without the examinations taking place.  

Prior to missing his examinations in April 2017, the Veteran had regularly attended scheduled VA examinations.  He specifically noted being out of town for the scheduled eye examination. However, as this was very proximate to the scheduled hearing loss examination, the Veteran was likely out of town for both scheduled VA examinations, which clearly prevented him from reporting at the scheduled time.  

Given the prior history of compliance with VA requests, the Board will accept that the Veteran's absence in April 2017 was based on good cause.  The examinations as directed by the Board in June 2016 should thus be rescheduled.  

The Veteran is, however, reminded, that a failure to report to the scheduled examinations, without good cause, will require the claims to be adjudicated based on evidence of record.  The duty to assist is not a "one-way street," and his participation in the development of his claims is necessary so that a just result can be obtained in his case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for audiology and ophthalmology examinations to address the following: 

a) Does the Veteran currently have a hearing loss disability within the meaning of VA regulations?  If so, was the disability caused by noise exposure or any other incident or event of active duty? 

The examiner is to note the Veteran's reports of depreciating hearing acuity over time since a time proximate to service discharge, and is to take note of the January 2016 internal medicine notation which, at least potentially, indicates an increase in severity of hearing problems since 2010. 

b) Was the Veteran's glaucoma, or any other currently present eye disability, caused by any incident of active service?  IF NOT, was any eye disorder caused, or aggravated beyond the natural course of the disease process, by service-connected pseudofolliculitis barbae near the Veteran's eyes?

The examiner is to note the January 2016 internal medicine note and its conclusion regarding a linkage between current glaucoma and service. 

THE EXAMINERS ARE ADVISED that the law requires medical opinions must be both fully informed and explained.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINERS ARE ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted, issue an appropriate supplemental statement of the case and return the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




